Name: Commission Regulation (EEC) No 2135/84 of 25 July 1984 amending for the 10th time Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries
 Type: Regulation
 Subject Matter: beverages and sugar;  cooperation policy;  trade
 Date Published: nan

 26. 7 . 84 Official Journal of the European Communities No L 196/21 COMMISSION REGULATION (EEC) No 2135/84 of 25 July 1984 amending for the 10th time Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries September every year and ends on 31 August the following year ; Whereas Article 1 a (3) (a) and (b) of Regulation (EEC) No 1393/76 should therefore be amended in a manner which brings it into line with the amendments made to Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article la (3) (a) and (b) of Regulation (EEC) No 1393/76 is hereby replaced by the following : '3 . For currencies other than those referred to in paragraph 2, the special rate : (a) shall be fixed with effect from 1 September and 1 March each year ; (b) shall be equal to the conversion rate in relation to all the currencies referred to in paragraph 2 resulting from the average rate taken into consideration for the purpose of calculating the monetary compensatory amounts valid, as regards the special rate taking effect on :  1 September : on 1 August of the current year,  1 March : on 1 February of the current year.' Article 2 This Regulation shall enter into force on 1 September 1984 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208/84 (2), and in particular Article 1 8 (7) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas pursuant to Article la (3) of Commission Regulation (EEC) No 1 393/76 (5), as last amended by Regulation (EEC) No 3104/80 (6), special rates are used to convert into national currency the free-at-frontier reference prices for imported liqueur wines ; whereas the same Article lays down that, for currencies other than those which are maintained, at any given moment, within a maximum spread of 2,25 % , the special rates must be adjusted at least twice a year on fixed dates, one of which must coincide with the beginning of the price system applicable in the wine ­ growing sector ; whereas Regulation (EEC) No 337/79 , as amended by Regulation (EEC) No 1595/83 Q, lays down that the price system shall apply for the same period as the marketing year, which begins on 1 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2) OJ No L 115, 1 . 5 . 1984, p. 77 . (&lt;) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263 , 19 . 9 . 1973, p. 1 . O OJ No L 157, 18 . 6 . 1976, p. 20 . C) OJ No L 324, 29 . 11 . 1980 , p. 63 . 0 OJ No L 163 , 22. 6 . 1983 , p. 48 .